Citation Nr: 1531534	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to sarcoidosis.  

2.  Entitlement to a compensable rating for sarcoidosis.  

3.  Entitlement to a compensable rating for glaucoma.  



REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to October 1973.   

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Baltimore, Maryland Regional Office (RO) of the Department of Veterans' Affairs (VA).

In a November 2009 statement of the case, the RO appropriately recognized four issues on appeal; the three issues listed on the title page above and the separate issue of entitlement to an increased rating for service-connected prostatitis.  However, on his subsequent December 2009 Form 9, the Veteran specifically indicated that he was only appealing the three issues listed above.  Accordingly, the claim for an increased rating for prostatitis is not currently on appeal before the Board.  

The issues of entitlement to a compensable rating for sarcoidosis and a compensable rating for glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's heart disease was not shown in service or for many years thereafter and is not shown to be related to service or to service-connected sarcoidosis.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for heart disease, to include as secondary to sarcoidosis, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain listed, chronic disabilities, including coronary artery disease, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has heart disease resulting from his service-connected sarcoidosis.   The medical evidence of record does show that the Veteran has a current diagnosis of coronary artery disease, status post stent placement.  However, this evidence does not show or even suggest that this disease has been caused or in some way aggravated by the service-connected sarcoidosis.  

The Veteran has also submitted general medical information concerning the nature of sarcoidosis.  This evidence indicates that sarcoidosis can sometimes affect the heart.  However, it does not tend to indicate, or even suggest, that sarcoidosis can cause or aggravate coronary artery disease, the form of heart disease the Veteran has.  Thus, it is important for the Veteran to understand, it does not tend to indicate or even suggest that the Veteran's sarcoidosis has either caused or aggravated his current heart disease.  

The Veteran has generally asserted that such a relationship exists, specifically contending that he has heart problems due to his service-connected lung disease (i.e. sarcoidosis).  However, as a layperson, without any demonstrated expertise concerning any potential relationship between the service- connected sarcoidosis and his current heart disease, the Veteran's assertions are not competent evidence of such a medical nexus.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Accordingly, in the absence of any competent evidence even suggesting that the service connected sarcoidosis has caused or aggravated the Veteran's heart disease, the Board may not award service connection for this disability on a secondary basis.  38 C.F.R. §§ 3.303, 3.310; Alemany, 9 Vet. App. 518 (1996).

The Board has also considered whether service connection for heart disease could be awarded on a direct basis.  However, the service treatment records are silent for any diagnosis, symptoms or complaints of cardiovascular disease.  Additionally, the medical evidence does not show any heart or vascular problems until approximately 1997, at which time the Veteran was noted to have elevated blood pressure due to chest pain and minimal luminal irregularities without significant obstructive, coronary artery disease.  Consequently, the evidence indicates that the Veteran's heart disease did not become manifest until many years after service, timing which does not tend to support a nexus between this disability and the Veteran's service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the Veteran has not specifically alleged that his heart disease is directly related to service, only that it is secondarily related to his service-connected sarcoidosis.  

In sum, as the Veteran's current heart disease is not shown to be directly related to service or to have been caused or aggravated by his service connected sarcoidosis, the Board has no basis from which to grant service connection for this disability.  38 C.F.R. § 3.303, 3.310; Alemany, 9 Vet. App. 518 (1996).

Due process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO sent an adequate notice letter to the Veteran in January 2012.  No further notification is required.  

VA has a duty to assist in the development of a claim, including assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records, post-service medical records and the reports of VA examinations are all associated with the claims file, along with the assertions of the Veteran and his representative.  The record appears complete. 

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims.  38 C.F.R. § 3.159(c)(4).  As explained in the analysis above, there is no evidence even suggesting a nexus between the Veteran's service-connected sarcoidosis and his heart disease (i.e coronary artery disease).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is also no evidence that even suggests a direct relationship between the Veteran's service and his current heart disease.  McLendon, 20 Vet. App. 79 (2006).   Instead, the record contains only the Veteran's conclusory generalized lay statement that there is a relationship between the heart disease and the sarcoidosis and the general medical information submitted by the Veteran indicating that sarcoidosis can sometimes affect the heart in some fashion.  Thus, the evidence does not meet the threshold of indicating that the current claimed disabilities may be associated with service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(C); McLendon, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  Accordingly, a VA medical examination is not necessary in this case.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review has appropriately proceeded without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for heart disease, to include as secondary to sarcoidosis, is denied.  


REMAND

The Veteran was last afforded VA examinations pertaining to his sarcoidosis and glaucoma in October 2007.  Given the extensive passage of time since then, new VA examinations to assess the current nature and severity of these disabilities are necessary prior to final adjudication of the claims for increase.  

Prior to arranging for the examinations, the AOJ should ask the Veteran to identify all sources of treatment or evaluation he has received for sarcoidosis and glaucoma since October 2007 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for sarcoidosis and glaucoma since October 2007 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.   

If possible, to expedite his case, the Veteran is asked to obtain these records himself and provide them to the VA (even if they are VA treatment records, the Board would rather have copies of medical evidence than miss pertinent medical records).

2.  Arrange for a VA examination by an appropriate medical professional to determine the current nature and severity of the Veteran's sarcoidosis.  The Veteran's claims folder should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

3.  Arrange for a VA examination by an appropriate medical professional to determine the current nature and severity of the Veteran's glaucoma.  The Veteran's claims folder should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

4.  Review the VA examination reports to ensure that they are in full compliance with the remand instructions.  If not, take appropriate corrective action.  

5.  Readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


